PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of October 7, 2005, the Court has determined that the notice of appeal was not timely filed. Specifically, because the appellant’s motion for rehearing of the Final Judgment of Dissolution of Marriage was not timely served pursuant to Florida Rule of Civil Procedure 1.530(b), the motion did not delay rendition of the final order. See Fla. R.App. P. 9.020(h). Accordingly, the appeal is hereby dismissed as untimely.
BENTON, POLSTON, and HAWKES, JJ., Concur.